[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
FINDING OF FACTS
Defendant operated a florist shop at 30 Union street, Vernon, Connecticut. Plaintiff contacted Defendant concerning rental of telephone equipment. Defendant agreed to rent equipment and signed Spirit Term Rental Agreement dated December 15, 1989. Exhibit A
The Defendant closed her shop on May 30, 1991. Defendant called Plaintiff to instruct Plaintiff to pick up telephone equipment. Plaintiff never retrieved said equipment.
Defendant delivered said equipment to Plaintiff in Court.
The amount in dispute was reduced at hearing to $1,080.00, that is, $45.00 per month for twenty-four months. This charge is a termination liability assessment according to the Agreement.
Defendant signed a pre-printed agreement prepared by Plaintiff. The remedies of Plaintiff for Termination and Default are printed on the back side of the contract in paragraphs 17 and 18. CT Page 7318
The Defendant did not read or understand that upon termination there was to be a termination liability charge.
Defendant operated the business and used the equipment for eighteen months.
The Fact Finder recommends that judgment be entered for the Plaintiff against the Defendant in the amount of $540.00 plus costs.
John W. Cooney Fact Finder